EXHIBIT 10.4

AMENDED AND RESTATED
SUPPLEMENTAL OFFICERS RETIREMENT PLAN

     The purpose of this Amended and Restated Supplemental Officers Retirement
Plan (the “Plan”) is to provide an additional means by which AUTOMATIC DATA
PROCESSING, INC. may attract, retain and encourage the productive efforts of a
select group of corporate vice presidents and more senior corporate officers who
provide valuable services to AUTOMATIC DATA PROCESSING, INC. and its
subsidiaries. The Plan provides supplemental retirement benefits to qualifying
participants. The Plan is hereby amended and restated in its entirety effective
August 14, 2008 to, among other things, reflect certain design changes and to
comply with Section 409A of the Code.

     The Plan reads as follows:

ARTICLE I

DEFINITIONS

     The following terms when used in this Plan shall have the designated
meaning, unless a different meaning is clearly required by the context.

     1.1 62nd Birthday. Means the date which is the first day of the calendar
month coincident with or next following the Participant’s 62nd birthday.

     1.2 Annual Plan Benefit. Subject to the limitations set forth in Section
3.1(c), the Annual Plan Benefit shall be (i) for Grandfathered Participants, the
annual amount of a Participant’s Plan benefit calculated in accordance with the
provisions of Section 3.1(a) and (ii) for Non-Grandfathered Participants, the
annual amount of a Participant’s Plan benefit calculated in accordance with the
provisions of Section 3.1(b), as applicable.

     1.3 Committee. Three board members or senior officers of the Corporation
appointed from time to time by the Board of Directors of the Company.

     1.4 Board. The Board of Directors of the Company.

     1.5 Code. The Internal Revenue Code of 1986, as amended.

     1.6 Company. Automatic Data Processing, Inc. (“ADP”) and its subsidiaries,
and ADP’s successors.

     1.7 Disability. “Disability” shall have the same meaning, and shall be
determined in the same manner, as it is determined under the Company’s Long Term
Disability Insurance Program as in effect on the date the Disability begins;
provided, however, that a Participant shall not have a Disability for purposes
of the Plan unless the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or the Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering the
Company’s employees.

     1.8 Early Retirement Benefit. Means an amount equal to the Participant’s
Annual Plan Benefit, as reduced in accordance with the terms of Section 3.3(b).

--------------------------------------------------------------------------------

     1.9 Early Retirement Date. Means the date which is the first day of the
calendar month coincident with or next following the Participant’s 60th
birthday.

     1.10 Final Average Annual Pay.

          (a) For Non-Grandfathered Participants, Final Average Annual Pay shall
mean the average annual compensation for such Participant for the five full
consecutive calendar years during his Future Service period during which he
received the largest total amount of compensation. For this purpose, a
Non-Grandfathered Participant’s “compensation” shall mean the total compensation
actually paid or accrued by the Company to or for such Non-Grandfathered
Participant including, without limitation, bonuses paid or accrued, performance
incentive payments and the like, and excluding relocation pay, severance pay,
the value of any Company- provided fringe benefits (including, without
limitation, car allowances, personal travel allowances and tax gross-ups),
compensation derived from stock options, stock appreciation rights, stock plans
and programs (including, without limitation, restricted stock plans and programs
and grants of restricted stock units), or any similar plans; provided that,
notwithstanding anything to the contrary set forth herein, amounts deferred at
such Non-Grandfathered Participant’s election under a plan described in section
401(k) of the Code, and the value (at time of grant) of any stock option grant
made in lieu of a bonus payment, shall be included in such Participant’s
compensation. The Company’s chief executive officer shall determine the value of
any stock option grant made in lieu of a bonus payment, which value shall not,
in any event, be: (i) greater than the “target bonus” amount the stock option
grant was made in lieu of (the “Substituted Amount”) or (ii) less than the
amount such Participant would have received had the foregoing stock option grant
not been made and the normal bonus “scoring” methodology been applied to the
Substituted Amount, provided that such amount shall not exceed the Substituted
Amount. The value of such stock option grant shall be included in a
Non-Grandfathered Participant’s compensation in the calendar year in which the
bonus (which the stock option was granted in lieu of) would have otherwise been
paid or accrued; and

          (b) For Grandfathered Participants,Final Average Annual Pay shall mean
the average annual compensation for such Grandfathered Participant for the five
full consecutive calendar years during his Future Service period during which he
received the largest total amount of compensation. For this purpose, a
Grandfathered Participant’s “compensation” shall mean the total compensation
actually paid or accrued by the Company to or for such Participant including,
without limitation, bonuses paid or accrued (other than any bonuses paid or
accrued under the Company’s three-year GIP growth incentive plan), performance
incentive payments and the like and restricted stock plans and programs (other
than (A) the Company’s 2005 fiscal year and 2006 fiscal year broad-based
performance-based restricted stock programs (PBRS) in which all “letter grade”
associates participated and (B) the Company’s two-year accelerated revenue PBRS
programs (i.e. the ARPs), the first of which commenced in the Company’s 2007
fiscal year), and excluding relocation pay, compensation derived from stock
options, stock appreciation rights or any similar plans; provided that,
notwithstanding anything to the contrary set forth herein, amounts

2

--------------------------------------------------------------------------------

deferred at such Participant’s election under a plan described in section 401(k)
of the Code, and the value (at time of grant) of any stock option grant made in
lieu of a bonus payment, shall be included in such Grandfathered Participant’s
compensation. The Company’s chief executive officer shall determine the value of
any stock option grant made in lieu of a bonus payment, which value shall not,
in any event, be: (i) greater than the Substituted Amount or (ii) less than the
amount such Participant would have received had the foregoing stock option grant
not been made and the normal bonus “scoring” methodology been applied to the
Substituted Amount, provided that such amount shall not exceed the Substituted
Amount. The value of such stock option grant shall be included in a
Grandfathered Participant’s compensation in the calendar year in which the bonus
(which the stock option was granted in lieu of) would have otherwise been paid
or accrued. The value (on the date that restrictions lapse) of a Grandfathered
Participant’s restricted stock with restrictions lapsing during the Company’s
fiscal year that begins during the applicable calendar year shall be included in
the Participant’s compensation for such calendar year; provided that, in the
case of restricted stock that is includable in a Participant’s compensation for
calendar year 2007, the value of such restricted stock will be determined by
multiplying (a) the price of a share of the Company’s common stock on the date
the restrictions thereon lapse (determined consistently with past practice), by
(b) the number resulting from multiplying the aggregate number of includable
restricted shares by a fraction, the numerator of which is the “last trade”
price of a share of the Company’s common stock on the trading date immediately
prior to the date the Spin-off occurs and the denominator of which is the “first
trade” price of the Company’s common stock on the trading date on which the
Spin-off has occurred.

     1.11 Former Participant. Means any person who (i) was a Participant in the
Plan, (ii) stopped accruing benefits under the Plan pursuant to Article II(b),
(iii) continued to be employed by the Company until after age 65 and (iv) has a
Separation from Service more than one month after the Participant’s accruals
under the Plan cease pursuant to the clause (ii) of this definition.

     1.12 Future Service. A Participant’s period of full calendar years of
continuous employment with the Company after his Plan participation has begun
and only includes the period of employment during which the Participant is
accruing a benefit under the Plan. Leaves of absence of less than six months may
be taken into account as Future Service, to the extent provided by the
Committee. The Committee may, in a Supplement, grant a Participant prior service
credit for determining the length of his Future Service period. In addition, at
the discretion of the Company’s Chief Executive Officer, for the calendar year
in which a Participant incurs either an involuntary severance or severance which
entitles the Participant to severance pay under the Company’s severance policy,
the Participant shall be credited with one full calendar year without regard to
when such severance pay terminates. Such service shall in no event be
duplicative of service otherwise credited under the Plan and shall not be
extended under this provision beyond the calendar year in which the severance
pay commences.

     1.13 Grandfathered Participant. A Participant participating in the Plan on
January 1, 2008 and who attained age 50 by January 1, 2009.

     1.14 Government Sponsored Plan Benefits. The annual amount of benefits to
which a Participant is entitled on his Normal Retirement Date under all
government sponsored retirement benefit plans (including, without limitation,
Participant’s Social Security benefits). A Participant’s government sponsored
retirement plan benefits shall be expressed as an annual amount in the form of
an actuarially equivalent straight life annuity starting on his Normal
Retirement Date.

3

--------------------------------------------------------------------------------

     1.15 Late Retirement Benefit. Means an amount equal to a Participant’s
Annual Plan Benefit, as actuarially adjusted using the Late Retirement Factors
set forth in Exhibit A hereto based on the number of complete months elapsed
between a Participant’s 65th birthday and the date as of which benefits commence
under the Plan.

     1.16 Maximum Annual Benefit Limitation. The Maximum Annual Benefit
Limitation shall be (i) for Grandfathered Participants, 25% of a Participant’s
Final Average Annual Pay, and (ii) for Non-Grandfathered Participants, 45% of a
Participant’s Final Average Annual Pay.

     1.17 Non-Grandfathered Participant. A Participant who was not participating
in the Plan on January 1, 2008 or who had not attained age 50 by January 1,
2009.

     1.18 Normal Retirement Date. Means the date which is the first day of the
calendar month coincident with or next following the Participant’s or Former
Participant’s 65th birthday.

     1.19 Other Retirement Benefits. The sum of the Participant’s Private Sector
Plan Benefits and his Government Sponsored Plan Benefits.

     1.20 Participant. An individual who has been designated as a Participant by
the Committee pursuant to Article II.

     1.21 Pension Plan. Automatic Data Processing, Inc. Pension Retirement Plan.

     1.22 Private Sector Plan Benefits. The annual amount of benefits to which a
Participant is entitled on his Normal Retirement Date under all retirement plans
maintained by the Company (other than this Plan), or by any former or subsequent
employer of Participant (other than a governmental body covered by Section 1.14
above), whether as a periodic payment, as a lump sum, or otherwise; provided,
however, that benefits under retirement plans shall exclude any amounts payable
under a bonus deferral plan and any amounts payable in respect of deferrals made
by the Participant under a cash or deferred arrangement. A Participant’s Private
Sector Plan Benefits shall be expressed as an annual amount in the form of an
actuarially equivalent straight life annuity starting at his Normal Retirement
Date.

     1.23 Separation from Service. Shall mean that employment with the Company
and its subsidiaries and affiliates terminates such that it is reasonably
anticipated that no further services will be performed. Separation from Service
shall be interpreted in a manner consistent with Section 409A of the Code and
any applicable regulatory guidance promulgated thereunder. References hereunder
to a Participant’s termination of employment, the date a Participant’s
employment terminates and the like, shall refer to the ceasing of the
Participant’s employment with the Company for any reason.

     1.24 Spin-off. The tax-free spin-off of the Company’s Brokerage Services
Group business.

     1.25 Supplement. A supplement attached to and made a part of this Plan,
which shall set forth for specific designated Participants any special
conditions applicable to such Participants. The Supplements to the Plan as of
August 13, 2008 are Supplements A and B.

     1.26 Vested Percentage. Except to the extent set forth in Sections 3.4 and
5.5, until a Participant completes 5 full calendar years of Future Service, such
Participant’s Vested Percentage shall be 0% and he shall not be entitled to any
Plan benefits hereunder. Upon completing 5, 6, 7, 8, 9, and 10 or more full
calendar years of Future Service, a Participant’s Vested Percentage shall be
50%, 60%, 70%, 80%, 90%, and 100%, respectively. The Committee may, in a
Supplement, grant a Participant prior service credit for purposes of determining
his Vested Percentage.

4

--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY

          (a) The Committee may at any time and from time to time (but
prospectively only) designate any corporate vice president or any more senior
corporate officer of the Company as a Participant in the Plan; provided that
such person participates to the maximum extent permissible in the Company’s
other retirement plans (including, without limitation, the Automatic Data
Processing, Inc. Retirement and Savings Plan and the Automatic Data Processing,
Inc. Pension Retirement Plan) during the entire period he is a Participant in
the Plan.

          (b) A person shall automatically cease to be a Participant on the
earlier to occur of the date on which: (i) he is no longer a corporate vice
president or a more senior corporate officer of the Company; or (ii) he ceases
to participate to the maximum extent permissible in the Company’s retirement
plans (including, without limitation, the Automatic Data Processing, Inc.
Retirement and Savings Plan and the Automatic Data Processing, Inc. Pension
Retirement Plan).

ARTICLE III

RETIREMENT BENEFITS

     3.1 In General.

          (a) Grandfathered Participants. A Grandfathered Participant’s Annual
Plan Benefit is the product of (i) his Final Average Annual Pay, (ii) his Future
Service period, (iii) 1½% and (iv) his Vested Percentage, less the amount
payable under the Pension Plan pursuant to a transfer from the Plan to the
Pension Plan; provided that, in no event, may the Participant’s Annual Plan
Benefit exceed the Maximum Annual Benefit Limitation applicable to him
(including any amount transferred to the Pension Plan).

          (b) Non-Grandfathered Participants. A Non-Grandfathered Participant’s
Annual Plan Benefit is the sum of (A) the product of (i) his Final Average
Annual Pay, (ii) his Future Service period (up to a maximum of 20 years), (iii)
2% and (iv) his Vested Percentage and (B) the product of (i) his Final Average
Annual Pay, (ii) any additional years of Future Service credited to the
Participant after an initial 20 years of Future Service have been credited, but
in any event no more than 5 additional years, (iii) 1% and (iv) his Vested
Percentage, less the amount payable under the Pension Plan pursuant to a
transfer from the Plan to the Pension Plan; provided that, in no event, may the
Participant’s Annual Plan Benefit exceed the Maximum Annual Benefit Limitation
applicable to him (including any amount transferred to the Pension Plan).
Notwithstanding the foregoing, in no event shall a Non-Grandfathered
Participant’s Annual Plan Benefit finally determined hereunder be less than the
value of such Participant’s Annual Plan Benefit determined as of December 31,
2008 (calculated for this purpose only as if such Participant was a
Grandfathered Participant).

5

--------------------------------------------------------------------------------

          (c) In addition, the Annual Plan Benefits otherwise payable to a
Participant under the Plan’s basic benefit formula set forth in Section 3.1(a)
and 3.1(b) above, as applicable, shall be reduced to the extent necessary to
cause the total of the (i) Participant’s Annual Plan Benefits and (ii)
Participant’s annual Other Retirement Benefits not to exceed 60% of
Participant’s Final Average Annual Pay.

          (d) A Participant’s benefits under this Plan shall be expressed as an
annual amount in the form of a straight life annuity or, at the Committee’s
election, another actuarially equivalent payment option.

     3.2 Time of Commencement of Benefits. A Participant’s Annual Plan Benefit
shall be payable only upon Separation from Service, Disability, or Death as
detailed in this Article III. Annual Plan Benefits for any given Participant
shall commence on the earliest to occur of:

          (a) The later of:

               (i) Attainment of age 60;

               (ii) The first day of the seventh month following the month in
which the Participant’s Separation From Service occurs;

          (b) Disability; or

          (c) Death.

     3.3 Amount of Benefit.

          (a) Normal Retirement Benefit. Except in cases where Section 3.3(c)
applies with respect to certain Participants, the Company will pay a Participant
his Annual Plan Benefit if benefits commence under the Plan on or after the
Participant’s Normal Retirement Date. Payment of an Annual Plan Benefit shall
commence in accordance with Section 3.2 and end with: (A) in the case of a
single life annuity, the payment for the month in which the Participant’s death
occurs, (B) in the case of a joint and survivor annuity, the later of (1) the
payment for the month in which the death of the Participant occurs or (2) the
payment for the month in which the death of the Participant’s beneficiary occurs
or (C) in the case of a 10 year certain and life annuity, the later of (1) the
payment for the month in which the death of the Participant occurs or (2) the
one hundred and twentieth monthly payment. When paid in the form of a monthly
annuity, each payment shall be equal to one-twelfth of such Participant’s Annual
Plan Benefit, actuarially adjusted for the form of payment selected by the
Participant, as applicable.

          (b) Early Retirement Benefit.

               (i) The Company will pay a Participant his Early Retirement
Benefit if benefits commence under the Plan on or after the Participant’s Early
Retirement Date and prior to his Normal Retirement Date. Payment of an Early
Retirement Benefit shall commence in accordance with Section 3.2 and end with:
(A) in the case of a single life annuity, the payment for the month in which the
Participant’s death occurs, (B) in the case of a joint and survivor annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the payment for the month in which the death of the Participant’s
beneficiary occurs or (C) in the case of a 10 year certain and life annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the one hundred and twentieth monthly payment. When paid in the
form of a monthly annuity, each payment shall be equal to one-twelfth of such
Participant’s Early Retirement Benefit, actuarially adjusted for the form of
payment selected by the Participant, as applicable.

6

--------------------------------------------------------------------------------

               (ii) A Grandfathered Participant’s Early Retirement Benefit shall
be in an amount equal to the Participant’s Annual Plan Benefit, reduced at a
rate of 5/12 of 1% per month for each full month by which the date the
Participant’s benefit commences precedes the Participant’s Normal Retirement
Date.

               (iii) If a Non-Grandfathered Participant’s Early Retirement
Benefit commences after the Participant’s 62nd Birthday but prior to his Normal
Retirement Date, his benefit shall be in an amount equal to the Participant’s
Annual Plan Benefit, reduced at a rate of 4/12 of 1% per month for each full
month by which the date the Participant’s benefit commences precedes the his
Normal Retirement Date. If the Non-Grandfathered Participant’s Early Retirement
Benefit commences before the Participant’s 62nd Birthday, his benefit shall be
reduced (x) at a rate of 5/12 of 1% per month for each full month by which the
date the Participant’s benefit commences precedes the Participant’s 62nd
Birthday, and (y) at a rate of 4/12 of 1% per month for each full month by which
the date the Participant’s 62nd Birthday precedes the Participant’s Normal
Retirement Date.

          (c) Late Retirement Benefit. The Company will pay a Former Participant
his Late Retirement Benefit if benefits commence under the Plan on or after the
Former Participant’s Normal Retirement Date. Payment of a Late Retirement
Benefit shall commence in accordance with Section 3.2 and end with: (A) in the
case of a single life annuity, the payment for the month in which the
Participant’s death occurs, (B) in the case of a joint and survivor annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the payment for the month in which the death of the Participant’s
beneficiary occurs or (C) in the case of a 10 year certain and life annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the one hundred and twentieth monthly payment. When paid in the
form of a monthly annuity, each payment shall be equal to one-twelfth of such
Participant’s Late Retirement Benefit, actuarially adjusted for the form of
payment selected by the Participant, as applicable. This subsection 3.3(c) shall
only apply to Former Participants.

          (d) No Interest for Delayed Payments. Payments to Participants which
are made or commence in accordance with Section 3.2(a)(ii) shall include a
single lump sum payment in respect of the period beginning on the Participant’s
Separation from Service and ending on the first day of the seventh month
following the month in which the Participant’s Separation From Service occurs.
Such single lump sum payment shall be made without interest.

7

--------------------------------------------------------------------------------

          (e) Date as of Which Benefits Are Determined. Solely for purposes of
(i) determining whether a Participant shall receive an Early Retirement Benefit,
a Annual Plan Benefit or a Late Retirement Benefit and (ii) calculating the
amount of such Early Retirement Benefit, Annual Plan Benefit or Late Retirement
Benefit, as applicable, Section 3.2(a)(ii) shall be deemed to read, “the first
day of the first month following the month in which the Participant’s Separation
from Service occurs.” In a case in which a Participant has a Separation from
Service on the first day of a calendar month, for the purposes set forth in the
preceding sentence only, Section 3.2(a)(ii) shall be deemed to read, “the first
day of the calendar month in which the Participant’s Separation from Service
occurs.”

     3.4 Disability Retirement Benefit. If a Participant shall incur a
Disability while employed by the Company, the Company shall pay such Participant
a monthly benefit starting on the first day of the calendar month after the date
his Disability begins and ending with the payment for the calendar month in
which his death occurs or his disability ends, whichever occurs first. Such
monthly benefit (which shall not be reduced by, and shall not reduce, the
benefits, if any, payable to a Participant under the Company’s Long Term
Disability Insurance Program) shall be calculated in the same way as an Early
Retirement Benefit under Section 3.3, based on his Final Average Annual Pay when
his Disability begins (which will, for purposes of this Section 3.4 only, be
determined over less than five full consecutive calendar years to the extent
that his Future Service period is less than five years), except that (i) the
Vested Percentage shall always be 100%, (ii) there shall not be any actuarial
reduction to reflect the commencement of the payment of benefits before his
Normal Retirement Date, and (iii) there shall not be any Future Service period
accrual during his Disability.

     3.5 Form of Benefit.

          (a) Annuity Forms. A Participant may elect payment of his benefit
(other than a Disability Retirement Benefit pursuant to Section 3.4) in one of
the following actuarially equivalent forms:

 * Single Life Annuity; 
    
 * 25% Joint and Survivor Annuity;
    
 * 50% Joint and Survivor Annuity;
    
 * 75% Joint and Survivor Annuity;
    
 * 100% Joint and Survivor Annuity; or 
    
 * 10-Year Certain and Life Annuity 

Each form of benefit listed in this subsection 3.5(a) shall be paid in a series
of substantially equal periodic payments, payable not less frequently than
annually, for the life of the Participant (and beneficiary, if applicable and
dictated by the form of payment selected, and for a period of time not less than
that guaranteed by the form of payment selected), starting as of the date as of
which payments to such Participant under this Article III are to begin.
Actuarial equivalence under the Plan shall be determined by the Company in its
sole and absolute discretion.

8

--------------------------------------------------------------------------------

          (b) Lump Sum Election Before 2009. An active Participant who has not
had a termination of employment and in respect of whom payment of benefits
hereunder have not commenced by December 31, 2008 may also make an irrevocable
election prior to January 1, 2009 to receive payment of either 25% or 50% of his
accrued benefit in a single lump sum.

          (c) Change to Form of Payment. On and after January 1, 2009 an active
Participant who has not had a termination of employment and who has not
previously elected to receive a portion of his benefit in a single lump sum may
make an election to receive either 25% or 50% of his accrued benefit in a single
lump sum if all of the following conditions are met:

               (i) The lump sum election shall not take effect until at least 12
months after the date on which it is made;

               (ii) The election must be made at least 12 months prior to the
date on which the first annuity payment for the Participant is otherwise
scheduled to be made; and

               (iii) The election must delay the payment for at least five years
from the date the first annuity payment would otherwise have been made.

          (d) Payment Elections for Newly Eligible Participants. Within 30 days
following the date on which a Participant first becomes eligible to participate
in the Plan, the Participant shall elect whether to receive payment of his
entire accrued benefit (i) in the form of one of the annuities listed in Section
3.5(a) or (ii) a portion of his benefit in the form of an annuity and 25% or 50%
of his accrued benefit in a single lump sum. If no such election has been made
by the 30th day following the date on which the Participant first becomes
eligible to participate in the Plan, the Participants’ accrued benefit under the
Plan shall be paid in the form of an annuity listed in Section 3.5(a).

     3.6 No Duplication. In no event shall benefits become payable to any
Participant under more than one Section of this Article III.

ARTICLE IV

FORFEITURES

     4.1 Forfeiture for Competitive Employment. A Participant shall forever and
irrevocably forfeit all benefits otherwise due to him under the terms of the
Plan if within 24 months after his employment terminates (including if his
employment with the Company is terminated on account of his dishonesty or gross
negligence) he violates the non-competition provisions of any agreement he has
entered into with the Company.

9

--------------------------------------------------------------------------------

     4.2 Limitation. If all or any portion of Section 4.1 shall be finally held
by a court of competent jurisdiction to be unenforceable as a matter of law, it
shall be construed to apply to the greatest extent permitted by law so as to
give effect to its intended purposes.

ARTICLE V

CONDITIONS RELATED TO BENEFITS

     5.1 Administration of Plan. The Committee shall administer the Plan and
shall have the sole and exclusive authority to interpret, construe and apply its
provisions. The Committee shall have the power to establish, adopt and revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan and the operation of the Committee’s activities in
connection therewith. All decisions of the Committee shall be by vote or written
consent of the majority of its members and shall be final and binding. Members
of the Committee shall be eligible to participate in the Plan while serving as a
member of the Committee, but a member of the Committee shall not vote or act
upon any matter which relates solely to such member in his capacity as a
Participant.

     5.2 Grantor Trust. The Committee may, at its discretion, have the Company
create a grantor trust (within the meaning of section 671 of the Code) to which
it may from time to time contribute amounts to accumulate an appropriate reserve
against its obligations hereunder. Notwithstanding the creation of such trust,
the benefits hereunder shall be a general obligation of the Company. Except to
the extent that the benefit amounts payable hereunder have been specifically
transferred for an identified Participant into the Pension Plan pursuant to the
terms and conditions of the Pension Plan and are payable thereunder, a
Participant shall have only a contractual right as a general creditor of the
Company to the amounts, if any, payable hereunder and such right shall not be
secured by any assets of the Company or the trust.

     5.3 No Right to Company Assets. Except to the extent that benefit amounts
have been specifically transferred for an identified Participant into the
Pension Plan pursuant to the terms and conditions of the Pension Plan and are
payable thereunder, neither a Participant nor any other person shall acquire by
reason of the Plan any right in or title to any assets, funds or property of the
Company whatsoever including, without limiting the generality of the foregoing,
any specific funds or assets which the Company may set aside in anticipation of
a liability hereunder, nor in any policy or policies of insurance on the life of
a Participant owned by the Company.

     5.4 No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company to continue the
service of a Participant, or obligate a Participant to continue in the service
of the Company, and nothing herein shall be construed as fixing or regulating
the compensation paid to a Participant.

     5.5 Company’s Right to Terminate and Amend. The Company reserves the right
in its sole discretion at any time to amend the Plan in any respect or terminate
the Plan. Notwithstanding the foregoing, no such amendment or termination shall
reduce the amount of the benefit theretofore vested by any Participant or change
the conditions required to be satisfied to receive payment of such past accrued
benefit based on the provisions of the Plan as theretofore in effect. For this
purpose, the amount of a Participant’s accrued benefit as of the date of any
amendment or termination shall be determined as if the Participant was then
retiring in accordance with Section 3.3 with his actual Vested Percentage
accrued as at such date; provided that if the Company is terminating the Plan
and if a Participant has not completed at least 5 years of Future Service,
Participant’s Vested Percentage shall be (i) 40% if he has completed 4 years of
Future Service, (ii) 30% if he has completed 3 years of Future Service, (iii)
20% if he has completed 2 years of Future Service, (iv) 10% if he has completed
1 year of Future Service, and (v) 0% if he has not completed 1 year of Future
Service.

10

--------------------------------------------------------------------------------

     5.6 Protective Provisions. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder.

     5.7 Right of Offset. If at the time any payments are to be made hereunder a
Participant is indebted to the Company or otherwise subject to a monetary claim
by the Company, such payments may, at the Company’s discretion, be reduced by
setoff of up to $5,000 in any given taxable year of the Participant against the
amount of such indebtedness or claim.

     5.8 No Third Party Rights. Nothing in this Plan or any trust established
pursuant to Section 5.2 hereof shall be construed to create any rights hereunder
in favor of any person (other than the Company and any Participant) or to limit
the Company’s right to amend or terminate the Plan in any manner subject to
Section 5.5 hereof.

     5.9 Section 409A. Notwithstanding any provision of the Plan to the
contrary, it is intended that the provisions of this Plan shall comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with this Plan or any other
plan maintained by the Company (including any taxes and penalties under Section
409A of the Code), and neither the Company nor any subsidiary or affiliate shall
have any obligation to indemnify or otherwise hold such Participant (or any
beneficiary) harmless from any or all of such taxes or penalties.

ARTICLE VI

MISCELLANEOUS

     6.1 Nonassignability. No rights or payments to any Participant shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary or involuntary, and no attempt
so to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
the same shall be valid, nor shall any such benefit or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any Participant or subject to levy, garnishment, attachment, execution or
other legal or equitable process. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant, nor be
transferable by operation of law in the event of a Participant’s bankruptcy or
insolvency.

     6.2 Withholding. To the extent required by law the Company shall be
entitled to withhold from any payments due hereunder any federal, state and
local taxes required to be withheld in connection with such payment.

     6.3 Gender and Number. Wherever appropriate herein, the masculine shall
mean the feminine and the singular shall mean the plural or vice versa.

11

--------------------------------------------------------------------------------

     6.4 Notice. Any notice required or permitted to be made under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to (a) in the case of notice to the Company or the Committee,
the principal office of the Company, directed to the attention of the Secretary
of the Committee, and (b) in the case of a Participant, such Participant’s home
or business address maintained in the Company’s personnel records. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark or on the receipt for registration or
certification.

     6.5 Validity. In the event any provision of this Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

     6.6 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of New Jersey, without regard to such state’s choice
of law rules.

ARTICLE VII

SURVIVOR BENEFITS

     7.1 Qualification and General Election.

          (a) Qualification. In the event of the death of a Participant who is
at least 35 years of age at the time of his death, who is vested in accordance
with the provisions of Paragraph 1.26, and who dies prior to commencing payment
of his vested benefit under the Plan, a surviving spouse benefit shall be
payable under Section 7.2.

          (b) Survivor Benefit Election Before 2009. An active Participant who
(i) has not had a termination of employment, (ii) is employed by the Company on
or after August 9, 2007, and (iii) in respect of whom payment of benefits under
the Plan have not commenced by December 31, 2008 may make an irrevocable
election prior to January 1, 2009 to waive the surviving spouse benefit provided
under Section 7.2 and instead elect the survivor benefit provided under Section
7.3.

          (c) Survivor Benefit Election After December 31, 2008. On and after
January 1, 2009 an active Participant who (i) has not had a termination of
employment and (ii) has not previously elected to waive the surviving spouse
benefit provided under Section 7.2 in favor of the survivor benefit provided
under Section 7.3, may do so on or after January 1, 2009 if all of the following
conditions are met:

               (i) The survivor benefit election shall not take effect until at
least 12 months after the date on which it is made;

               (ii) The election must be made at least 12 months prior to the
date on which the first annuity payment for the Participant is otherwise
scheduled to be made; and

               (iii) The election must delay the payment for at least five years
from the date the first annuity payment would otherwise have been made.

12

--------------------------------------------------------------------------------

          (d) Survivor Benefit Elections for Newly Eligible Participants. Within
30 days following the date on which a Participant first becomes eligible to
participate in the Plan, the Participant may make an irrevocable election to
waive the surviving spouse benefit provided under Section 7.2 and instead elect
the survivor benefit provided under Section 7.3. If no such election has been
made by the 30th day following the date on which the Participant first becomes
eligible to participate in the Plan and such Participant dies prior to
commencing payment of his vested benefit under the Plan, only a surviving spouse
benefit shall be payable under Section 7.2 in respect of the Participant’s
vested Plan benefit.

     The waiver and election provided under this Section 7.1 must be made by the
Participant in accordance with procedures adopted by the Committee.

     7.2 Surviving Spouse Benefit. The surviving spouse of a deceased
Participant who otherwise meets the conditions set forth in Section 7.1 shall be
entitled to receive a surviving spouse benefit under the Plan determined as of
the date of the deceased Participant’s death. This surviving spouse benefit
shall be payable monthly as a straight life annuity benefit and shall be
calculated based on 50% of the Participant’s Annual Plan Benefit, actuarially
adjusted for the 50% joint and survivor annuity form of payment and further
reduced in accordance with Section 3.3(b) for payment prior to the Participant’s
Normal Retirement Date. Payment of the surviving spouse benefit shall commence
on the later of (i) the date the Participant would have attained age 60 had the
Participant survived until such age or (ii) the date of the Participant’s death.

     7.3 Survivor Benefit. If elected pursuant to 7.1 herein, the beneficiary of
a deceased Participant who meets the conditions set forth in Section 7.1 shall
be entitled to receive a survivor benefit that is actuarially equivalent to the
surviving spouse benefit described in Section 7.2, determined as of the date of
the deceased Participant’s death. This survivor benefit shall be payable in
monthly installments for exactly 120 months and shall be calculated based on 50%
of the Participant’s Annual Plan Benefit, actuarially adjusted for the
guaranteed 120 month installment form of payment and further reduced in
accordance with Section 3.3(b) for payment prior to the Participant’s Normal
Retirement Date. Payment of the survivor benefit shall commence on the later of
(i) the date the participant would have attained age 60 had the Participant
survived until such age or (ii) the date of the Participant’s death. For
purposes of this Section 7.3, a Participant may designate his spouse, children,
domestic partner, or a trust for the benefit of the Participant’s spouse,
children, or domestic partner, whichever the case may be, as a beneficiary
entitled to receipt of the benefit provided hereunder.

13

--------------------------------------------------------------------------------

Supplement A

     1.1 In General

          (a) As of the Spin-off date, Participants transferring to Broadridge
Financial Solutions, Inc. (“Broadridge”) are no longer eligible to participate
in the Plan, except executive with employee identification number 100600
(“Executive”).

          (b) As of the Spin-off date, Executive’s accrued benefit under the
Plan shall be the Executive’s projected accrued benefit at the age of 65 based
upon terms and factors agreed upon in Appendix A.

          (c) If Executive voluntarily terminates employment with Broadridge
prior to age 65, Executive’s accrued benefit will be re-calculated to what
Executive would have accrued from the Spin-off date to the last day employed at
Broadridge.

          (d) Executive will no longer be an eligible Participant of the Plan if
Executive becomes a participant in any supplemental officers retirement plan
sponsored by Broadridge, whose terms are substantially similar to the Plan as of
the Spin-off date. Such determination shall be made solely by the Company.

     1.2 Distributions

          (a) Executive’s benefits shall commence on his 65th birthday, whether
or not Executive is still employed at Broadridge.

          (b) Executive’s elections shall be irrevocable.

14

--------------------------------------------------------------------------------

Appendix A to Supplement A

Agreed Upon Assumptions to Project the Benefits to Age 65

1.       Projected base pay increase of 4% to age 65   2. Target bonus percent
increase of 4% to age 65   3. Average of the high & low of the ADP stock price
on the day of the spin projected at 8% to age 65  


15

--------------------------------------------------------------------------------

Supplement B

     Notwithstanding anything in this Plan to the contrary, each Participant
with an employee identification number listed below, shall receive a
distribution from this Plan commencing as of the first day of the month
following the attainment of age 65.

     Employee Identification Number

     (i)       103621

     (ii)      103594

     (iii)     103724

16

--------------------------------------------------------------------------------


Exhibit A             Late Retirement Factors                                 
          Months                                Years        0        1        2
       3        4        5        6        7        8        9       10       11
65 1.0000 1.0099 1.0198 1.0297 1.0396 1.0495 1.0594 1.0693 1.0792 1.0891 1.0990
1.1089 66 1.1188 1.1302 1.1416 1.1530 1.1644 1.1758 1.1872 1.1985 1.2099 1.2213
1.2327 1.2441 67 1.2555 1.2687 1.2818 1.2950 1.3081 1.3213 1.3344 1.3476 1.3607
1.3739 1.3870 1.4002 68 1.4133 1.4286 1.4438 1.4591 1.4744 1.4896 1.5049 1.5202
1.5354 1.5507 1.5660 1.5812 69 1.5965 1.6143 1.6321 1.6500 1.6678 1.6856 1.7034
1.7212 1.7390 1.7569 1.7747 1.7925 70 1.8103 1.8312 1.8521 1.8730 1.8939 1.9148
1.9357 1.9565 1.9774 1.9983 2.0192 2.0401 71 2.0610 2.0856 2.1103 2.1349 2.1595
2.1841 2.2088 2.2334 2.2580 2.2826 2.3073 2.3319 72 2.3565 2.3857 2.4149 2.4441
2.4733 2.5025 2.5317 2.5608 2.5900 2.6192 2.6484 2.6776 73 2.7068 2.7416 2.7764
2.8112 2.8460 2.8808 2.9156 2.9503 2.9851 3.0199 3.0547 3.0895 74 3.1243 3.1660
3.2078 3.2495 3.2912 3.3330 3.3747 3.4164 3.4582 3.4999 3.5416 3.5834 75 3.6251
3.6755 3.7259 3.7763 3.8267 3.8771 3.9275 3.9779 4.0283 4.0787 4.1291 4.1795 76
4.2299 4.2912 4.3525 4.4139 4.4752 4.5365 4.5978 4.6591 4.7204 4.7818 4.8431
4.9044 77 4.9657 5.0409 5.1161 5.1913 5.2665 5.3417 5.4169 5.4920 5.5672 5.6424
5.7176 5.7928 78 5.8680 5.9610 6.0539 6.1469 6.2398 6.3328 6.4258 6.5187 6.6117
6.7046 6.7976   6.8905 79 6.9835 7.0994   7.2152 7.3311 7.4470   7.5628 7.6787
7.7946 7.9104 8.0263 8.1422 8.2580 80 8.3739 8.5138 8.6537 8.7936 8.9335 9.0734
9.2132 9.3531 9.4930 9.6329 9.7728 9.9127 81 10.05259 10.2281 10.4036   10.5792
10.7547 10.9302   11.1057 11.2813 11.4568 11.6323 11.8078 11.9834 82   12.15889
12.3810 12.6031 12.8253 13.0474 13.2695 13.4916 13.7137   13.9359 14.1580
14.3801 14.6022 83 14.82436   15.1080 15.3917 15.6754   15.9591 16.2428 16.5264
  16.8101 17.0938   17.3775 17.6612 17.9449 84 18.22854 18.5944 18.9603 19.3262
19.6921 20.0579 20.4238 20.7897 21.1556 21.5215   21.8874 22.2532 85 22.61912
23.0960 23.5729 24.0498 24.5267 25.0036 25.4805 25.9574 26.4343 26.9112 27.3881
27.8650 86 28.34188 28.9706 29.5993 30.2281 30.8568 31.4855 32.1143 32.7430
33.3717 34.0004 34.6292 35.2579 87 35.88664                      


17

--------------------------------------------------------------------------------